Citation Nr: 1027710	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-35 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to diabetes mellitus or aggravated by posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. H. Stubbs



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied service connection for high blood pressure 
and PTSD.  In a February 2009 rating decision the Veteran was 
granted service connection for PTSD with an evaluation of 30 
percent disabling from March 5, 2004 (the date the Veteran filed 
his claim), and as that represents a fully favorable decision for 
the Veteran, the claim for service connection for PTSD is no 
longer before the Board.

This appeal was previously before the Board in July 2008.  The 
Board remanded the claim so that the Veteran could receive 
corrective notice, treatment records could be requested, and so 
that the Veteran could be scheduled for a VA examination.  The 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension was not present in service or within one year 
following service separation, nor was it caused or aggravated by 
service-connected diabetes mellitus or service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service; nor may the incurrence of hypertension be presumed; nor 
is it proximately due to, the result of, or aggravated by a 
service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
March 2004.  Thereafter, he was notified of the provisions of the 
VCAA in correspondence dated in April 2004 and in August 2008.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in March 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the August 2008 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records were not available.  A December 2004 memorandum 
of unavailability noted that they were mailed in June 2004 but 
were not received; after an extensive search the RO asked the 
Veteran if he had any copies of his service treatment records, 
which he replied he did not.  VA treatment records and Social 
Security Administration (SSA) records were obtained and 
associated with his claims file.  He was also afforded a VA 
medical examination in March 2009 to assess the current nature of 
his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including 
hypertension, if manifest to a compensable degree within one year 
of separation from active service.  Such diseases shall be 
presumed to have been incurred in service even though there is no 
evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (2009).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  See 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In his March 2004 claim, the Veteran noted his belief that his 
high blood pressure was secondary to his PTSD.  The Veteran is 
currently rated 30 percent disabled by service-connected PTSD.  
He is also service connected for diabetes mellitus, with a rating 
of 20 percent disabling.

As noted above, the Veteran's service treatment records are 
unavailable and currently presumed lost.  The United States Court 
of Appeals for Veteran's Claims (Court) has held that in cases 
where records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  On 
his claim for service connection the Veteran did not indicate 
when his disability began.  However, in a May 2004 release to 
obtain records the Veteran indicated that his hypertension was 
first treated in 1998.

Private treatment records from Dr. J.S., first indicate high 
blood pressure in October 1998.  His first assessment of 
hypertension came a month later.  November 1999 lab results 
showed normal blood glucose levels, which were noted to be non-
diabetic.  

Associated with the claims folder are VA outpatient treatment 
records dated beginning in June 2001.  In February 2002, the 
Veteran was advised to cut back on carbohydrates because his 
glucose level was elevated.  A January 2003 record indicated the 
Veteran was a newly diagnosed diabetic.  Additional records 
reflect ongoing treatment for hypertension. 

During a May 2008 VA genitourinary examination it was noted that 
the Veteran was diagnosed with hypertension in 1998, depression 
in 2006, and diabetes in 2003.  During a November 2008 PTSD 
examination it was noted the Veteran first sought treatment for 
PTSD at the VA in 2005.  

In March 2009, the Veteran was afforded a VA hypertension 
examination; his claims file was reviewed in conjunction with the 
examination.  The examiner indicated that the Veteran's 
hypertension was diagnosed in 1999 and that his diabetes was 
diagnosed in 2005.  He was noted to be on prescription 
medication, which improved his hypertension.  He denied a history 
of hypertensive renal disease, stroke, cardiac neoplasm, 
hospitalization or surgery related to hypertension, hypertensive 
cardiovascular disease, or any other hypertensive-related 
diseases.  His symptoms of possible complications from 
hypertension were nocturia and dyspnea on moderate exertion.  His 
three blood pressure readings were 132/80, 133/80, and 133/80.  
After consulting laboratory results and reviewing a March 2009 
echocardiogram the Veteran was diagnosed with essential 
hypertension.  The examiner opined that his hypertension was not 
caused by or a result of diabetes, nor aggravated by his 
diabetes, because there was no evidence of proteinuria or 
diabetic nephropathy, and the Veteran's hypertension predated his 
diabetes.  The examiner noted that "although there is a study 
linking hypertension to PTSD, the study only suggests the 
association.  The conclusion has not been accepted in textbooks 
of medicine or heart."  Additionally, she opined that his 
hypertension was not aggravated by his PTSD because high blood 
pressure that occurs during stress was transient and was not 
sustained.  Finally, his hypertension was noted to not be 
aggravated by his PTSD because it was well-controlled and without 
complications.  

Initially, it has not been contended by the Veteran, nor has it 
been shown by the evidence of record that hypertension began in 
service or within one year following separation from service.  
Rather, it has been averred that the hypertension is caused or 
aggravated by the Veteran's service-connected disabilities 
(specifically PTSD).  Therefore direct and presumptive service 
connections for hypertension are not warranted.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  However, in this case, 
the Veteran is also trained as a nurse, and such education 
affords him a better understanding of his medical condition than 
the average lay person.  Additionally, lay testimony is competent 
to establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Other than 
indicating his belief that his hypertension is aggravated by his 
PTSD, the Veteran does not provide any supporting statements or 
evidence for his contention.

While the Veteran did not contend that his hypertension was due 
to his service-connected diabetes on his 2004 claim, the VA 
examiner addressed that possibility.  She indicated that he was 
diagnosed with hypertension in 1999 and diabetes in 2005.  A 
review of the claims file shows that he was diagnosed with 
hypertension in 1998 and diabetes in early 2003.  Though her 
dates of diagnosis are different from those the Board found in 
the record, the conclusion that his hypertension predated his 
diabetes holds true.  As such, the rationale for her opinion that 
his hypertension was not caused by his diabetes because his 
hypertension predates his diabetes is probative.  She 
additionally noted that his diabetes was not aggravating his 
hypertension because he did not have proteinuria or diabetic 
nephropathy.  A review of the claims file supports this 
rationale.

Regarding whether the Veteran's hypertension is caused by or 
aggravated by his PTSD, the March 2009 VA examiner provided a 
negative nexus opinion.  The examiner acknowledged that there is 
a study which notes an association between PTSD and hypertension; 
however, she noted that in this specific case the Veteran's 
hypertension is not aggravated by his PTSD because it is well-
controlled and without current complications.  She also noted 
that PTSD would only transiently increase the Veteran's high 
blood pressure.  In contrasting this opinion with the Veteran's 
contentions, the Board is cognizant that the United States Court 
of Appeals for Veterans Claims (Court) has stressed that "[i]t is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion."  
See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
In this case, the Board finds the opinion of the VA examiner to 
be probative as she provided a rationale for her opinion.  As 
such, the Board finds that service connection for hypertension is 
not warranted under all theories of entitlement (presumptive, 
direct or secondary).

For the foregoing reasons, the claim for service connection for 
hypertension, to include as secondary to or aggravated by 
diabetes mellitus or PTSD, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). In 
sum, the medical evidence of record does not provide a basis for 
an award of service connection for hypertension.


ORDER

Entitlement to service connection for hypertension, to include as 
due to diabetes mellitus or aggravated by posttraumatic stress 
disorder is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


